DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, seepage 7, filed 11/12/2021, with respect to the rejection(s) of claim(s) 1 under Segawa (US Patent Publication Number 2016/0231565 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Segawa (US Patent Publication Number 2016/0231565 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nambara (US Patent Publication Number 2016/0306169 A1) in view of Segawa (US Patent Publication Number 2016/0231565 A1).
Nambara discloses, as claimed in  claim 1, a head up display (100) apparatus configured to display a virtual image (4) corresponding to video to a driver by projecting the video onto a windshield (3) of a vehicle, the head up display apparatus comprising: a video display apparatus (10) including an LED light source (12a) (.para. [0025]) and a display element (16), the video display apparatus being configured to form the video on the display element (.para. [0025]); and a virtual image optical system (20) configured to cause light emitted from the video display apparatus to be reflected by the windshield (3) to display the virtual image in front of the vehicle, wherein the virtual image optical system (20) includes a concave mirror (24) and an optical element (22),  and wherein a freeform surface (24a) of the concave mirror is set so that an optical axis of video light traveling from the concave mirror toward the windshield (3) is inclined in a horizontal direction (See Figure 1 “ the light has an incline or offset from the light coming from element 22”), Nambara fails to teach  a transmission optical element. In a related art, Segawa teaches a head up display (100) apparatus configured to display a virtual image (18)  including an LED light source (¶0030), wherein video light from the transmission optical element (360) travels straight to the concave mirror (400).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modify the display, as taught by Nambara, with the transmission optical element, as taught by Segawa, for the purpose of providing transmission-type screens with enhanced visibility. (.para. [0008]).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modify the display, as taught by Nambara, with the transmission optical element, as taught by Segawa, for the purpose of providing transmission-type screens with enhanced visibility. (.para. [0008]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nambara (US Patent Publication Number 2016/0306169 A1) A1) in view of  Segawa (US Patent Publication Number 2016/0231565 A1) and in further view of Yonetani (US Patent Publication Number 2016/0195719 A1).
Nambara discloses, as claimed in claim 2, further comprising: a housing (2) in an inside of which the video display apparatus (10) and the concave mirror (24) are stored, Nambara and Segawa fail to explicitly teach wherein an opening is formed on a part of the housing, a 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modify the display, as taught by Nambara and Nambara 061, with the opening, as taught by Yonetani, for the purpose of allowing a viewer to visually recognize a virtual image (.para. [0002]).
Nambara and Segawa fail to disclose, as claimed in claim 3, wherein the opening is arranged at a position different from that of the concave mirror in the horizontal direction. In a related endeavor, Yonetani teaches wherein the opening is arranged at a position different from that of the concave mirror in the horizontal direction (See Figure 1 mirror 122 and opening 102, not arranged in at angle vertically for the mirror).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modify the display, as taught by Nambara, Nambara 061  and Yonetani, with the opening as taught by Yonetani, for the purpose of allowing a viewer to visually recognize a virtual image (.para. [0002]).
Nambara discloses, as claimed in claim 4, further comprising: a reflecting plate (240) (.para. [0059]) provided at a part of an optical path, the reflecting plate being configured to block or transmit solar light (9) intruding in the housing, the optical path reaching the display element from the opening of the housing via the concave mirror (24).

Claim 5-8  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nambara (US Patent Number 2016/0306169 A1) in view of  Segawa (US Patent Publication Number 2016/0231565 A1) and in further view of Kiode (US Patent Number 6,100,943A).
Nambara discloses, as claimed in  claim 5,  discloses a head up display (100) apparatus configured to display a virtual image (4) corresponding to video to a driver by projecting the video onto a windshield (3) of a vehicle, the head up display apparatus comprising: a video display apparatus (10) including an LED light source (12a) (.para. [0025]) and a display element (16), the video display apparatus being configured to form the video on the display element (.para. [0025]); and a virtual image optical system (20) configured to cause light emitted from the video display apparatus to be reflected by the windshield (3) to display the virtual image in front of the vehicle, wherein the virtual image optical system (20) includes a concave mirror (24) and an optical element (22), wherein video light from the optical element ( 22) travels straight to the concave mirror (24)  wherein the head up display apparatus further comprises: a housing (2) in an inside of which the video display apparatus and the concave mirror (24)are stored, and a reflecting plate provided at a part of an optical path (240);the reflecting plate (240) being configured to block or transmit solar light intruding in the housing, the optical path reaching the display element from the opening of the housing via the concave mirror. Nambara fails to teach wherein an opening is formed on a part of the housing, a dimension and a shape of the opening allowing the video light whose optical axis is inclined in the horizontal direction to pass through the opening toward the windshield. In a related endeavor, Koide teaches wherein an opening is formed on a part of the housing (P), a dimension and a shape of the opening (See Figure 5)) 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modify the display, as taught by Nambara, with the opening, as taught by Kiode, for the purpose of improving the visibility and hence enhancing the value as a product. (Col 1, 54-55).
Nambara discloses, as claimed in claim 7, wherein the reflecting plate (240) is provided on a part of the optical path reaching the light source (12a) from the concave mirror (24).
Nambara discloses, as claimed in  claim 8, wherein the reflecting plate (240) allows the optical path to be opened or closed automatically (see element 250 when 250 inserts 240 it’s a closed path and when 250 removes 240 its considered open. .para. [0063]).
Nambara fails to disclose, as claimed in claim 10, wherein the video light from the optical element reaches the concave mirror directly without being reflected by another mirror. In a related art, Nambara 061 teaches wherein the video light from the transmission type optical element (12) reaches the concave mirror (16) directly without being reflected by another mirror.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nambara (US Patent Publication Number 2016/0306169 A1) in view of Kiode (US Patent Number 6,100,943A) and in view of Matsushita (US Patent Publication Number 2017/0153452 A1).
Nambara and Kidoe fail to teach, as claimed in claim 6, wherein the reflecting plate is provided at the opening of the housing. In a related endeavor, Matsushita teaches wherein the reflecting plate (23) is provided at the opening (22a) of the housing (22).


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        11 Feburary 2022
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872